Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 12-13, 16-17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang, CN 106024846 (IDS Reference) in view of Ke CN1556664.
Regarding claim 1, Zhang teaches a display panel, comprising: a base substrate; (fig. 1-3 10) a plurality of sub-pixel units (21) on the base substrate comprising a plurality of light emitting portions (22) respectively; an electrochromic assembly (23) on a light-emergent side of the plurality of light emitting portions; wherein the electrochromic assembly comprises a plurality of electrochromic portions (232) covering the plurality of light emitting portions (222), respectively; and Zhang does not teach and a light intensity detector configured to detect an incident intensity of ambient light wherein the transmittance of the plurality of electrochromic portions for ambient light varies with a change in the incident intensity of ambient light.  Zhang teaches a light intensity detector (fig. 2 44) configured to detect an incident intensity of ambient light wherein the transmittance of the plurality of electrochromic portions for ambient light varies with a change in the incident intensity of ambient light (page 3 paragraph 2) enabling high contrast in different environments (see page 1 last paragraph).  Therefore, it would have been obvious to one of ordinary skill in the art to modify Zhang in view of Ke to enable high contrast in different environments.

Regarding claim 3, Zhang teaches the display panel according to claim 1, wherein the plurality of the electrochromic portions and the plurality of the light emitting portions are provided in one-to-one correspondence with each other (see fig. 2 21), and an orthographic projection of each of the plurality of the electrochromic portions on the base substrate overlaps with an orthographic projection of a respective one of the plurality of the light emitting portions on the base substrate (see fig. 2).
Regarding claim 4, Zhang teaches the display panel according to claim 3, wherein each of the plurality of the electrochromic portions displays a color which is the same as that of light emitted by the respective one of the plurality of light emitting portions [0055].
Regarding claim 5, Ke teaches a controller, which is configured to modulate the plurality of electrochromic portions into a color rendering state by applying a first voltage between the first electrode and the second electrode in response to the incident intensity of ambient light higher than a first threshold (page 3 paragraph 4 – high contrast effect), and to modulate the plurality of electrochromic portions into a transparent state by applying a second voltage between the first electrode and the second electrode in response to the incident intensity of ambient light lower than the first threshold (page 3 paragraph 5 – transmission mode).
Regarding the limitation of wherein, as to each of the plurality of electrochromic portions, a transmittance thereof in the color rendering state for light in the predetermined wavelength range is higher than a transmittance thereof in the color rendering state for light having wavelengths other than in the predetermined wavelength range, but is lower than a transmittance thereof in the transparent state for light in the predetermined wavelength range.  This limitation is met since the claim does place 
Regarding claim 12, Zhang does not explicitly teach the electrochromic assembly further comprises: a second controllable switching device configured to apply a potential onto or remove a potential from the first electrode or the second electrode.  Zhang does teach that the electrochromic assembly can be biased by first second and third voltages each of which can be different from each other.  Therefore, it would have been obvious to apply second controllable switching device configured to apply a potential onto or remove a potential from the first electrode or the second electrode to vary the potential applied to the electrodes.
Regarding claim 13, Zhang and Ye do not explicitly teach the electrochromic assembly further comprises a light shielding portion located between any two adjacent electrochromic portions.  However this is considered obvious to one of ordinary skill in the art to form discrete sub-pixels which form a sharper image.
Regarding claim 16, Zhang teaches each of the plurality of light emitting portions comprises a cathode (223), an anode (231) and a light emitting material layer (222) between the cathode and the anode.
Regarding claim 17, Zhang teaches a method for preparing a display panel, comprising: providing a base substrate (fig. 2 10); forming a plurality of light emitting portions (222) on the base substrate; forming an electrochromic assembly (23) on a light-emergent side of the plurality of light emitting portions, the electrochromic assembly comprising a first electrode (231), a second electrode (233) and a plurality of electrochromic portions (232) covering the plurality of light emitting portions, respectively.  Zhang does not teach providing a light intensity detector configured to detect an incident intensity of ambient light, wherein the transmittance of the plurality of electrochromic portions for ambient light varies with a change in the incident intensity of ambient light.  Ke teaches a light intensity 
Regarding claim 19, Ke teaches a method for adjusting an intensity of ambient light reflected on the display panel according to claim 2, comprising: detecting an incident intensity of ambient light; comparing the incident intensity of ambient light as detected, with a first threshold; modulating the plurality of electrochromic portions into a color rendering state by applying a first voltage between the first electrode and the second electrode in response to the incident intensity of ambient light which is higher than the first threshold (page 3 paragraph 4), and modulating the plurality of electrochromic portions into a transparent state by applying a second voltage between the first electrode and the second electrode in response to the incident intensity of ambient light which is lower than the first threshold, wherein, as to each of the plurality of electrochromic portions (page 4 paragraph 5), 
	The limitation of a transmittance thereof in the color rendering state for light in the predetermined wavelength range is higher than a transmittance thereof in the color rendering state for light having wavelengths other than in the predetermined wavelength range, but is lower than a transmittance thereof in the transparent state for light in the predetermined wavelength range can be met as the predetermined wavelength range according to Ke can be selected to meet this limitation.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang, CN 106024846 in view of Ke CN1556664 in view of Saito US 2007/0109218 and Kwon CN106773238.
Regarding claim 14, Zhang and Ke teaches all the limtiations of claim 14 except the plurality of electrochromic portions comprise a first electrochromic portion formed by 1,1′-disubstituted-4,4′-2O3 and a third electrochromic portion formed by IrOx.  Saito discloses Rh2O3 and IrOx as known electrochromic materials [0086].  Kwon discloses by 1,1′-disubstituted-4,4′-dipyridyl as red electrochromic material (page 7 last paragraph).  It would have been obvious to adjust each portion according to desired color ouput and routine experimentation.  Furthermore applicant’s specification does not attribute this configuration as novel or critical as the specification states: 
Although the electrochromic material which may display red is taken as an example as above, electrochromic material(s) that may display other color(s) operates on the basis of similar principle, which will not be repeatedly discussed herein. By way of example, the electrochromic portion 31 which may display red (corresponding to the red sub-pixel unit 20a) may be an electrochromic material of 1,1′-disubstituted-4,4′-dipyridyl, the electrochromic portion 31 which may display green (corresponding to the green sub-pixel unit 20b) may be formed by an electrochromic material of Rh.sub.2O.sub.3, and the electrochromic portion 31 which may display blue (corresponding to the blue sub-pixel unit 20c) may be formed by an electrochromic material of IrO.sub.x. However, embodiments of the present disclosure are not limited thereto, and other electrochromic materials known in the art may also be used to form electrochromic portion(s) 31.  Therefore, it would have been obvious to one of ordinary skill in the art to modify Zhang and Ke in view of Saito and Kwon to provide a desired color output.
Allowable Subject Matter
Claim 6-11, 18 and 20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHU VU whose telephone number is (571)272-1562.  The examiner can normally be reached on 11:00 - 7:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on 571-272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHU VU/Primary Examiner, Art Unit 2871